Citation Nr: 9927554	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability evaluation for 
hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


                                   WITNESSES AT HEARING ON 
APPEAL

Appellant and the appellant's spouse.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
February 1993.  In an October 1996 rating action the 
Department of Veterans Affairs (VA) Regional Office Lincoln, 
Nebraska, granted service connection for tinnitus and 
assigned a noncompensable evaluation for that condition.  The 
noncompensable evaluation for the veteran's hearing loss of 
the right ear was confirmed and continued.  The veteran 
appealed for increased ratings for the tinnitus and right ear 
hearing loss.  The case was initially before the Board of 
Veterans' Appeals (Board) in May 1998 when it was remanded 
for the purpose of affording the veteran a hearing before a 
member of the Board sitting at the regional office.  The 
veteran later indicated that he wished to have a hearing 
before a regional office hearing officer and a hearing was 
conducted in July 1998.  In December 1998 the hearing officer 
granted a 10 percent evaluation for tinnitus.  Thus, that 
matter is no longer in an appellate status.  The 
noncompensable evaluation for the hearing loss of the right 
ear was confirmed and continued.  The veteran was later 
scheduled for a hearing before a member of the Board sitting 
at the regional office in June 1999.  The veteran appeared 
for the hearing but was unable to remain at the regional 
office and the veteran's representative provided argument and 
information in his behalf.  The case was again before the 
Board for further appellate consideration.  


REMAND

The veteran's service medical records reflect that his 
hearing was normal for VA purposes during service.  

When the veteran was afforded a VA audiological examination 
in April 1993 he had normal hearing in the left ear.  His 
hearing in the right ear was level II.  

When the veteran was afforded a VA audiological examination 
in July 1996 his hearing in the right ear was again level II.  
He was afforded a VA audiological examination on September 8, 
1998, and his hearing in the right ear was level III.  

In June 1999 the veteran's representative indicated that, 
according to the veteran, it was crucial that he have good 
hearing in his job.  He occasionally backed up trucks out in 
the street and it was very hard for him to hear traffic.  It 
was also very hard for him to hear emergency vehicles.  The 
veteran reported that he also had difficulty hearing around 
groups of people.  

The representative further indicated that the veteran had had 
an employment screening examination performed on September 8, 
1998, and the individual performing the physical examination 
had reportedly commented that the veteran had a severe 
hearing loss.  The representative indicated that the 
veteran's last VA audiological examination had been on 
September 8, 1998, and that all of the veteran's treatment 
regarding his hearing loss had been obtained at the VA 
Medical Center, Omaha.  

The representative further indicated that the veteran's 
supervisor would provide a letter at a later date that would 
indicate the veteran's disabilities including his hearing 
loss which had caused much difficulty with his employment and 
with his co-workers who had noticed his hearing problems.  
The statement from the veteran's supervisor has not as yet 
been received and the employment screening examination 
performed on September 8, 1998, is not of record.  

In view of the above matters, findings of fact and 
conclusions of law are being deferred pending a REMAND to the 
regional office for the following action:

1.  The regional office should contact 
the VA Medical Center, Omaha, and request 
that that facility provide copies of all 
records of treatment of the veteran for 
his hearing loss subsequent to September 
1998.  Any such records obtained should 
be associated with the claims file.  

2.  The veteran should be contacted and 
asked to provide the name and address of 
the individual who performed the 
employment screening examination on 
September 8, 1998.  The regional office 
should then contact that individual and 
obtain a copy of the examination report.  
The regional office should also ask the 
veteran whether he has obtained a 
statement from his supervisor regarding 
the effects of his disabilities, 
including his right ear hearing loss on 
his employment and if so he should be 
asked to submit that statement to the 
regional office.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
                                                  JEFF MARTIN
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




